Citation Nr: 1450732	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  93-27 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from February 1942 to October 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In a February 2014 decision and remand, the Board construed a November 2010 statement as a notice of disagreement and remanded the claims for the issuance of a statement of the case.  A statement of the case was issued in March 2014, and the Veteran completed a substantive appeal in April 2014.  The case was returned to the Board and in June 2014, the Board reopened the Veteran's claims for entitlement to service connection for a back disability and a right ankle disability and remanded the issues for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the June 2014 remand, the Board requested that the Veteran be afforded a VA examination to determine whether it is at least as likely as not that the Veteran has a back disability that is related to service, including the injury noted on his separation examination.  The Board specifically instructed the examiner to "consider the Veteran's competent and credible statement that he has had back pain since service."  The Veteran was afforded a VA examination in July 2014.  The examiner found the back disability was less likely than not incurred in or caused by the claimed in-service injury because "There is no evidence of any connection.  There is no clearly documented continuum of care from service until now."  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  As the VA examiner did not address the Veteran's competent and credible statement that he has had back pain since service, as requested in the remand, the rationale is inadequate and the claim must be remanded for a new opinion.  

The Veteran was also afforded a July 2014 VA examination to determine whether he had a right ankle disability that was related to service or his service-connected pes planus.  The VA examiner found there was no medical evidence of any connection to pes planus and provided a rationale for the opinion.  In an October 2014 addendum opinion, the VA examiner stated that it is not at least as likely as not that the current ankle condition is related to service.  As a rationale the VA examiner stated, "There is no evidence of any connection.  There is no clearly documented continuum of care from service until 1993."  The Board finds the rationale is inadequate.  The United States Court of Appeals for Veterans Claims (Court) has held, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), that the lack of documented findings is not an adequate basis for a negative opinion.  The VA examiner's rationale cites only the lack of evidence as a premise in his final conclusion.  The VA examiner did not take into account the Veteran's history and complaints.  Accordingly, the opinion is inadequate and the claim must be remanded for a new opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to the VA examiner who conducted the July 2014 VA examination, or a VA clinician of appropriate expertise, to provide opinions as to:

(a)  Whether it is at least as likely as not (50 percent probability) that the Veteran's back disability is related to service, including the injury noted in his separation examination.

The clinician must address the Veteran's competent and credible statements that he has had back pain since service.  For purposes of this examination, the VA clinicians should assume that his statements are credible.

(b)  Whether it is at least as likely as not (50 percent probability) that the Veteran's right ankle disability is related to service.

The VA examiner should address the evidence of record in the rationale for the opinion, including the August 1953 VA examination report in which the Veteran asserted that he injured his right foot in service.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a back disability and entitlement to service connection for a right ankle disability.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


